Citation Nr: 1402512	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-11 814	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include arthritis.

2.  Entitlement to an initial rating greater than 20 percent prior to April 29, 2010, and 40 percent from April 29, 2010, for degenerative disc disease of the lumbar spine, status post discectomy.

3.  Entitlement to an initial rating greater than 10 percent prior to April 29, 2010, and 30 percent from April 29, 2010, for irritable bowel syndrome (IBS) and history of gastritis.

4.  Entitlement to an initial rating greater than 20 percent for a left shoulder disability.

5.  Entitlement to an initial rating greater than 10 percent for left leg sciatica and radiculitis.

REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to April 1979 and from August 1985 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction subsequently was transferred to the St. Petersburg, Florida RO.

In part, the May 2007 rating decision granted the Veteran service connection for her lumbar spine and IBS disabilities, assigning 20 percent and 10 percent ratings, respectively.  Thereafter, a subsequent Supplemental Statement of the Case (SSOC) increased the ratings to 40 percent and 30 percent, respectively, effective from April 29, 2010.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not complete grants of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had a hearing before the undersigned Acting Veterans Law Judge in July 2012.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1978 to April 1979 and from August 1985 to March 2006.

2.  On December 17, 2013, the Board was notified that the appellant died in November 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


